Citation Nr: 1020828	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-19 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a service connection claim for a right shoulder 
disorder, and if so may such claim be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1956 to February 
1958, and had a period of reserve service from May 1973 to 
August 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

In a December 2007 statement, the Veteran has indicated right 
upper extremity radiculopathy was caused by, and/or is 
related to, a December 1993 injury he sustained on inactive 
duty for training (INACDUTRA).  Notably, a January 2007 
rating action granted the Veteran service connection for a 
cervical spine disorder and the General Rating Formula for 
Diseases and Injuries of the Spine requires consideration of 
objective neurological abnormalities when rating a disorder 
of this nature.  38 C.F.R. § 4.71a, Note 1.  However, the 
January 2007 rating action does not reflect consideration of 
any related neurological symptoms and the record does not 
reflect any separate adjudication of this claim.  Therefore 
the Board does not have jurisdiction over the claim for a 
separate disability rating for right upper extremity 
radiculopathy, as secondary to a cervical spine disorder, and 
it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was previously denied service connection for 
a right shoulder disorder in a November 2005 rating action, 
on the basis that the evidence did not reflect any nexus 
between a right shoulder disorder and military service.

2.  Evidence added to the record since the November 2005 
rating action, includes a record suggesting a right shoulder 
disorder may be related to an injury sustained while the 
Veteran was on INACDUTRA.


CONCLUSION OF LAW

Evidence added to the record since the November 2008 rating 
decision, denying the Veteran's service connection claim for 
a right shoulder disorder is new and material, and his claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance obligations under 
38 U.S.C.A. § 5103, when claims for benefits are received.  
Since the Board is reopening the Veteran's claim, any errors 
in this regard are harmless.  

A review of the claims folder reflects that a November 2005 
rating action denied the Veteran's service connection claim 
for a right shoulder disorder, after the RO concluded that 
the evidence failed to demonstrate any nexus between any 
currently diagnosed right shoulder disorder and the Veteran's 
military service.  This decision became final, after the 
Veteran failed to appeal it within the prescribed time.  
38 U.S.C.A. § 7105 (West 2002).

The November 2005 decision is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In 
order to reopen this claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record 
since the November 2005 rating action.  The additional 
evidence includes statements from the Veteran, concerning his 
right shoulder symptoms and an October 2009 private treatment 
record.  The October 2009 private treatment record is 
particularly relevant, as after considering the Veteran's 
account of right shoulder symptoms and the findings of an MRI 
of his right shoulder, private physician, K. Gross, M.D., 
diagnosed a focal tear of the right suprapinatus muscle, with 
mild atrophy, and opined this disorder was "indicative of 
[the] chronicity of the injury" detailed by the Veteran 
following his December 1993 INACDUTRA injury.  

The Veteran has now presented evidence related to this 
previously unestablished necessary element of his claim (a 
possible nexus between a current right shoulder disorder and 
an injury while on INACDUTRA).  The Board finds the newly 
submitted document to be new and material evidence, within 
the meaning of 38 C.F.R. § 3.156(a) and the claim for service 
connection is reopened.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a right shoulder disorder, 
and the claim is granted to this extent.


REMAND

At the outset, the Board reiterates that, in a December 2007 
statement, the Veteran has raised the issues of entitlement 
to a separate disability rating for right upper extremity 
radiculopathy, as secondary to a cervical spine disorder.  
Although the claimed symptoms manifest in the upper right 
extremity, this is a neurological disorder associated with 
the cervical spine.  Dorland's Illustrated Medical 
Dictionary, pp. 1287-88, 1513 (31st ed. 2007).  For this 
reason, the Board has referred this claim to the AOJ for 
appropriate action, as the Veteran is in fact claiming that 
the disability rating currently assigned for his cervical 
spine disorder does not account for the neurological 
manifestations of the disorder.  Therefore, the Board's 
present remand is limited to disorder(s) of the Veteran's 
right shoulder.  

The Veteran contends he has a right shoulder disability that 
can be traced to his documented fall in December 1993, which 
produced a right arm and elbow disability.  

Given the documented fall in service and the current evidence 
of chronic shoulder impairment, a VA examination and opinion 
should be obtained regarding whether any current disability 
is linked to this fall.  

In addition, any outstanding VA records dated since the 1993 
injury should be sought, as suggested may exist by the 
Veteran's December 2007 statement.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request copies of 
all hospitalization, and treatment 
records, from the VA Medical Facility in 
St. Petersburg, dated in and after 
December 1993, relating to the treatment 
and diagnosis of the Veteran's right 
shoulder disorder.  If records of this era 
are stored at a separate facility, a 
request for these records should be made 
to the appropriate repository.  Any 
negative response should be in writing and 
associated with the claims folder.  

2.  After the aforementioned development 
has been completed and all records, and/or 
the negative response, associated with the 
claims folder, the Veteran should be 
afforded an appropriate VA examination 
related to his service connection claim 
for a right shoulder disorder.  The claims 
folder should be made available to, and 
reviewed by, the examiner, with such 
review noted in the examination report.  
The examiner should also record the full 
history of the Veteran's disorder, 
including his account of the etiology the 
claimed disorder, and for each right 
shoulder disability diagnosed, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's December 1993 INACDUTRA 
injury caused, and/or contributed to, the 
onset of such disorder.    

In providing the requested opinions, the 
examiner should specifically consider and 
address the October 2005 VA examination 
report, and the October 2009 private 
consultation report prepared by Jeffrey M. 
Oettinger, M.D.  

All provided opinions should be clear and 
supported by medical reasoning and logic.  
If any studies are necessary, they should 
be performed and all findings reported in 
detail.

3.  The AMC/RO should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran, and his representative, should be 
provided a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


